Citation Nr: 1812064	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to multiple sclerosis.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Janesville, Wisconsin.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing has been associated with the claims file.
 
In an October 2016 decision, the Board reopened the Veteran's multiple sclerosis claim and remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the course of his appeal, the Veteran stated that his multiple sclerosis was the result of exposure to herbicides, including Agent Orange, during his military service.  The Veteran's DD-214 shows that the Veteran had foreign service, and his service records indicate that he served aboard the USS Kitty Hawk.  However, the Board notes that the AOJ has not yet verified the alleged herbicide exposure.  

VA has a duty to assist veterans in verifying exposure to herbicides.  The VA Adjudication Procedure Manual M21-1 (M21-1), IV.ii.1.H.7.a, describes the procedure for verifying exposure to herbicides in locations other than the Republic of Vietnam, the demilitarized zone in Korea, or Thailand.  The procedure involves: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to the Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If the Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

Additionally, in April 2015, the United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  It does not appear that any development was conducted to review the ship's deck logs or any unit logs to attempt to verify the Veteran's allegation of exposure to herbicides.  Based on the foregoing, further development is necessary, as detailed in the directives below.

The Board further notes that the claim for service connection for non-Hodgkin's lymphoma is inextricably intertwined with the multiple sclerosis claim, as the Veteran has claimed that his non-Hodgkin's lymphoma is secondary to his multiple sclerosis.  For this reason, the issue of entitlement to service connection for multiple sclerosis must be resolved prior to resolution of the claim for non-Hodgkin's lymphoma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).   Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the Veteran's claimed herbicide exposure in service.  

In particular, the AOJ should take any appropriate steps to attempt to verify the location(s) of the USS Kitty Hawk from 1973 to 1976.  The AOJ should review those locations in light of the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015).  In so doing, the AOJ should specifically address whether the USS Kitty Hawk ever entered an inland waterway as VA defines that term.

2.  The AOJ should also develop the Veteran's allegation of exposure to herbicides pursuant to the VA Adjudication Procedure Manual M21-1, IV.ii.1.H.7.a, Verifying Herbicide Exposure on a Factual Basis in Other Locations.

This development should include obtaining a statement from the Veteran regarding the approximate dates, location, and nature of alleged exposure, sending the Veteran's detailed description of exposure to the Compensation Service, and requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  If necessary, the AOJ should send a request for verification of herbicide exposure to the JSRRC.

All attempts and responses should be documented in the claims file.

3.  If exposure to herbicides is verified, the AOJ should refer the Veteran's claims folder to the February 2017 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for an addendum medical opinion regarding the Veteran's multiple sclerosis.  A VA examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should opine as to whether it is at least as likely as not that the Veteran has current multiple sclerosis that is causally or etiologically related to herbicide exposure in service.     

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




